Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 1 of 15                 PageID #: 146




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

   AERO WING EQUIPMENT, LLC.,                   )
                                                )
                         Plaintiff,             )
                                                )
   v.                                           )      Case No. 5:20-CV-01103-R
                                                )
                                                )
   EXECUTIVE AIR, LTD., and                     )
   JOHN ACKIE                                   )
                                                )
                        Defendants.             )


                                            ORDER

          Before the Court is Defendants Executive Air, LTD. (Executive Air) and John

   Ackie’s (Ackie) motion to dismiss for lack of personal jurisdiction, or, in the alternative,

   change of venue based on a mandatory forum-selection clause, Doc. No. 12. Aero Wing

   Equipment, LLC. (Plaintiff) responded in opposition, Doc. No. 16, and Defendants then

   filed a reply in support of their motion, Doc. No. 17. The Court DENIES Defendants’

   motion to dismiss based on a lack of personal jurisdiction and GRANTS Defendants’

   motion to change venue to the District of Hawaii based on a mandatory forum-selection

   provision in the relevant contract.

   I. Background

          Plaintiff is a lessor of aircraft headquartered and operated in Oklahoma. Executive

   Air is a charter flight service for which Ackie serves as president, owner, and chief pilot.

   Doc. 12 at 7. Executive Air primarily operates in the Caribbean and is headquartered in

   Barbados. Id. Ackie is a citizen of St. Vincent and Grenadine Islands and a resident of
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 2 of 15                                     PageID #: 147




   Florida. Id. Both parties agree that this is a simple contract dispute. Id. at 4 and Doc. 16 at

   5. At issue is a lease agreement for a certain Cessna 208 Caravan aircraft (aircraft) entered

   between Plaintiff and Defendants on November 1 or 15,1 2015, and a follow-up personal

   guaranty signed by Plaintiff and Ackie on October 25, 2016. Doc. 12 at 11. The parties do

   not dispute that the contracts were freely entered into or allege any species of fraud.

              The negotiations over the lease began in 2015 after Ackie saw an advertisement for

   the aircraft in an online trade publication. Id. at 7. Ackie, acting on behalf of Executive Air,

   initiated contact with Plaintiff and began negotiations to lease the aircraft via phone calls

   and emails. Id. at 8. After several preliminary drafts, Plaintiff and Executive Air agreed to

   a final document. Plaintiff signed the lease in Oklahoma and Ackie signed the lease on

   behalf of Executive Air in Barbados. Id. These events took place sometime in November.

   Id. Before the signing of the deal, Executive Air sent a mechanic to inspect the aircraft

   while it was still in Shawnee, Oklahoma. Doc. 16 at 6. Executive Air again inspected the

   aircraft again upon delivery in Miami. Doc. 12 at 9.

              For approximately 11 months, Executive Air made payments for its lease into a bank

   account held in Oklahoma and used the aircraft primarily from their base of operations in

   Barbados. Doc. 12 at 6, 8. Plaintiff claims it supported these operations by providing “. . .

   parts and equipment from its base of operations in Shawnee, Oklahoma.” Doc. 16 at 7.

   Executive Air also provided at least monthly updates to Plaintiff via phone or email during




   1
       The two parties provide conflicting dates in their briefs. See Doc. 16 at 5 and Doc. 12 at 9.

                                                                2
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 3 of 15                     PageID #: 148




   the lease period. Id. Executive Air made these calls to Plaintiff’s Oklahoma base of

   operations. Id.

          Although the lease was to last two years after signing, by February 7, 2017,

   Executive Air ceased making payments, and Plaintiff demanded the grounding and return

   of the aircraft. Id. at 8–9. The parties dispute whether this was an agreed-to disposition.

   Regardless, Plaintiff recovered the aircraft in April 2017. Plaintiff then initiated this breach

   of contract suit against Executive Air for breach of the lease and Ackie for breach of the

   personal guaranty. Doc. 1 at 6–8.

   II. Personal Jurisdiction

          a. Standard of Decision

          Plaintiff “bears the burden of establishing personal jurisdiction over defendant.”

   Intercon, Inc. v. Bell Atl. Internet Sol., 205 F.3d 1244, 1247 (10th Cir. 2000); OMI

   Holdings, Inc. v. Royal Ins. Co., 149 F.3d 1086, 1091 (10th Cir. 1998). Where, as here, the

   issue is presented for decision without an evidentiary hearing on the basis of affidavits and

   other written materials, Plaintiff “need only make a prima facie showing that jurisdiction

   exists.” Intercon, 205 F.3d at 1247 (internal quotation omitted); see Employers Mut. Cas.

   Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010); AST Sports Sci., Inc. v.

   CLF Distrib. Ltd., 514 F.3d 1054, 1056–57 (10th Cir. 2008). At this stage, the Court must

   accept uncontroverted factual allegations as true and resolve all factual disputes in

   Plaintiff’s favor. See Employers, 618 F.3d at 1159; AST Sports, 514 F.3d at 1056; Intercon,

   205 F.3d at 1247. To defeat Plaintiff’s jurisdictional showing, Defendants must present a

   “compelling case” that other considerations render jurisdiction unreasonable. See OMI

                                                  3
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 4 of 15                    PageID #: 149




   Holdings, 149 F.3d at 1091; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477

   (1985); AST Sports, 514 F.3d at 1059.

          To establish personal jurisdiction over a nonresident defendant, “a plaintiff must

   show that jurisdiction is legitimate under the laws of the forum state and that the exercise

   of jurisdiction does not offend the due process clause of the Fourteenth Amendment.”

   Employers, 618 F.3d at 1159 (internal quotation omitted). Under Oklahoma law, the

   personal jurisdiction inquiry is simply a federal due process analysis. Intercon, 205 F.3d at

   1247; Rambo v. American S. Ins. Co., 839 F.2d 1415, 1416 (10th Cir. 1988). The familiar

   due process standard requires “minimum contacts” between the defendant and the forum

   state and a finding that the exercise of jurisdiction comports with “‘fair play and substantial

   justice.’” See Burger King, 471 U.S. at 476 (quoting Int’l Shoe Co. v. Washington, 326

   U.S. 310, 320 (1945)); World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291,

   297 (1980); Intercon, 205 F.3d at 1247.

          b. Minimum Contacts

             1. Legal Standard

          The minimum contacts standard may be satisfied by showing general or specific

   personal jurisdiction. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

   919 (2011); Employers, 618 F.3d at 1159–60; AST Sports, 514 F.3d at 1058; OMI Holdings,

   149 F.3d at 1091. General jurisdiction refers to a court’s power to hear claims against a

   nonresident defendant whose “affiliations with the State in which suit is brought are so

   constant and pervasive as to render [it] essentially at home in the forum State.” See Daimler

   AG v. Bauman, 571 U.S. 117, 121 (2014) (quotation omitted). General personal jurisdiction

                                                 4
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 5 of 15                      PageID #: 150




   exists where the defendant has maintained “continuous and systematic general business

   contacts” with the forum state. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

   U.S. 408, 416 (1984); Employers, 618 F.3d at 1160 n.5; OMI Holdings, 149 F.3d at 1091.

   In this case, Defendants contend this type of personal jurisdiction is lacking. Plaintiff does

   not dispute this contention but, instead, relies on the existence of specific jurisdiction.

          Specific personal jurisdiction exists where a plaintiff shows that “a ‘defendant has

   “purposefully directed” his activities at residents of the forum . . . and the litigation results

   from alleged injuries that “arise out of or relate to” those activities.’” Kuenzle v. HTM

   Sport–Und Freizeitgerate AG, 102 F.3d 453, 455 (10th Cir. 1996) (quoting Burger King,

   471 U.S. at 472); see Intercon, 205 F.3d at 1247; OMI Holdings, 149 F.3d at 1090–91. To

   satisfy the first prong, a plaintiff must demonstrate that a defendant “ ‘purposefully

   directed’ their activities at the forum state . . . or ‘purposefully availed’ [themselves] of the

   privilege of conducting activities or consummating a transaction in the forum state.”

   Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008).

   Purposeful availment generally requires affirmative conduct by the nonresident defendant

   that creates a substantial connection to the state; unilateral activity of others is insufficient.

   See Burger King, 471 U.S. at 475; see also Bell Helicopter Textron, Inc. v. Heliqwest Int’l,

   Ltd., 385 F.3d 1291, 1296–97 (10th Cir. 2004); OMI Holdings, 149 F.3d at 1092.

          As noted by the Court of Appeals, “[t]he application of [due process] standards to

   contracts made between citizens of different states is not without difficulty” but is guided

   by the Supreme Court’s opinion in Burger King. See Rainbow Travel Serv., Inc. v. Hilton

   Hotels Corp., 896 F.2d 1233, 1237 (10th Cir. 1990). The Supreme Court in Burger King

                                                   5
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 6 of 15                   PageID #: 151




   “rejected the notion that personal jurisdiction might turn on ‘mechanical’ tests . . . or on

   ‘conceptualistic . . . theories of the place of contracting or of performance . . . .’” Burger

   King, 471 U.S. at 478 (citations omitted). “In order to assess whether minimum contacts

   occurred in a contract case, we look at ‘prior negotiations and contemplated future

   consequences, along with the terms of the contract and the parties’ actual course of

   dealing.’” AST Sports, 514 F.3d at 1058 (quoting Burger King, 471 U.S. at 479)). “A

   contract alone does not subject a nonresident defendant to the jurisdiction of the subject

   forum,” but additional facts that demonstrate the pursuit of an ongoing business

   relationship will support jurisdiction. See id. at 1059.

              2. Analysis

                 i. Executive Air

          In this case, Plaintiff’s breach of contract claim arises from an agreement forged

   over several months of negotiation with a company known to be based in Oklahoma and

   Executive Air inspected the aircraft in Oklahoma. Executive Air makes much of the fact

   that it is not a resident of Oklahoma, and that it does not have operations in the State.

   However, this is not the standard. As stated above, although the existence of a contract is

   not enough to justify haling a defendant into a jurisdiction, the existence of an ongoing

   business relationship is. Id.

          Here, Plaintiff alleges that Executive Air during the lease period sent payments to

   the Plaintiff’s Oklahoma bank account, made regular calls and other communications to

   Plaintiff’s employees and operations in Oklahoma, had an agent inspect the aircraft in

   Oklahoma, and received support from Plaintiff’s Oklahoma location. These are the very

                                                 6
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 7 of 15                   PageID #: 152




   type of factors the Supreme Court envisioned binding a defendant to a jurisdiction when it

   rejected a “mechanical” test requiring a defendant to be physically located in a jurisdiction.

   Burger King, 471 U.S. at 478.

                 ii. Ackie

          Whether the Court has jurisdiction over Ackie in his personal capacity is more

   complicated, as most of his conduct resulted from his position as an officer of Executive

   Air, rather than as an individual. However, Ackie is not just an officer, but the owner of

   Executive Air who signed a personal guaranty for Executive Air’s lease. He is aware of

   Plaintiff’s Oklahoma base of operations and the terms of the lease he signed on Executive

   Air’s behalf, which mandated that Ackie’s company make payments to an Oklahoma bank

   account and provide updates regularly to Plaintiff’s employees in Oklahoma.

          “Signing a personal guaranty for a[n] [Oklahoma] business in which one has an

   economic interest is the sort of conduct and connection with the forum State that makes it

   reasonable to anticipate being haled into court there when the underlying contract is

   breached.” Kirby-Smith Mach., Inc. v. Holmgren Enterprises, Inc., No. CIV-13-374-HE,

   2013 WL 6198200, at *3 (W.D. Okla. Nov. 27, 2013) (internal quotations omitted). See

   First City Bank, N.A. v. Air Capitol Aircraft Sales, Inc., 820 F.2d 1127, 1130–31 (10th

   Cir.1987). “This is not a case in which the defendant's only contacts with the forum resulted

   from ‘the mere unilateral activity’ of the plaintiff.” Kirby-Smith Mach., Inc, No. CIV-13-

   374-HE, 2013 WL 6198200, at *3. The Court concludes that Ackie had sufficient minimum

   contacts with the state to support an exercise of personal jurisdiction.



                                                 7
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 8 of 15                    PageID #: 153




          Taking the alleged facts as true, the Court is satisfied that the Plaintiff has made a

   minimally sufficient showing that the Defendants intentionally directed their activities at

   the State of Oklahoma and purposefully availed themselves of the privilege of conducting

   business in Oklahoma. Plaintiff has shown the lease, the negotiations and communications

   concerning it, and the parties’ ongoing relationship regarding the aircraft created a

   meaningful connection to Oklahoma that binds Executive Air to this jurisdiction. It has

   additionally demonstrated that Ackie’s signing of the personal guaranty for Executive Air’s

   lease has bound him to this jurisdiction through the underlying lease agreement and the

   associated ongoing business relationship that lease required.

          c. Substantial Justice

          “[W]here a defendant who purposefully has directed activities at forum residents

   seeks to defeat jurisdiction, he must present a compelling case that the presence of some

   other considerations would render jurisdiction unreasonable.” Burger King, 471 U.S. at

   477; see also Pro Axess, Inc. v. Orlux Distrib., Inc., 428 F.3d 1270, 1280 (10th Cir. 2005).

   Relevant factors include:

           (1) the burden on the defendant, (2) the forum state’s interest in resolving
          the dispute, (3) the plaintiff’s interest in receiving convenient and effective
          relief, (4) the interstate judicial system’s interest in obtaining the most
          efficient resolution of controversies, and (5) the shared interest of the several
          states in furthering fundamental substantive social policies.

   Pro Axess, 428 F.3d at 1279–80; Intercon, 205 F.3d at 1249. Additionally, the Tenth

   Circuit has found the analysis should include a sliding scale, looking at the strength of the

   ties to a jurisdiction when deciding whether the jurisdiction would be unreasonable, stating:



                                                 8
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 9 of 15                    PageID #: 154




          The analyses of minimum contacts and reasonableness are complementary,
          such that “the reasonableness prong of the due process inquiry evokes a
          sliding scale: the weaker the plaintiff’s showing on [minimum contacts], the
          less a defendant need show in terms of unreasonableness to defeat
          jurisdiction. The reverse is equally true: an especially strong showing of
          reasonableness may serve to fortify a borderline showing of [minimum
          contacts]”.

   Pro Axess, 428 F.3d at 1280 (quoting OMI Holdings, 149 F.3d at 1092.

             1. The Burden on the Defendant

          “[T]he burden on the defendant of litigating the case in a foreign forum is of primary

   concern in determining the reasonableness of personal jurisdiction . . . . When the defendant

   is from another country, this concern is heightened, and great care and reserve should be

   exercised before personal jurisdiction is exercised over the defendant.” OMI, 149 F.3d at

   1096 (quotations omitted). However, “modern transportation and communication have

   made it much less burdensome for a party sued to defend himself in a State where he

   engages in economic activity.” Burger King, 471 U.S. at 474 (quoting McGee v. Int’l Life

   Ins. Co., 355 U.S. 220, 223 (1957)).

          In this case, Defendants are based in Barbados or individually live in Florida—a

   substantial distance from Oklahoma. However, Executive Air and Ackie have

   demonstrated the capacity to journey throughout the United States, including sending an

   employee to Oklahoma for an aircraft inspection and making trips to Miami and North

   Carolina. Doc. 12 at 7–8. Executive Air, as a charter airline, conducts economic activity

   around the United States and the Caribbean. As Executive Air’s president, owner, and chief

   pilot, Ackie travels frequently in his business activities on behalf of Executive Air. Finally,

   there is no allegation of a language barrier between this officer of a foreign corporation,

                                                 9
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 10 of 15                  PageID #:
                                    155



 Ackie, and the United States. Accordingly, forcing Defendants to litigate in Oklahoma is

 not “gravely difficult and inconvenient,” especially considering their agreement to litigate

 in Hawaiian courts in Section 30 of the lease agreement. Id. at 478.

           2. The Forum State’s Interest in Resolving the Dispute

        “States have an important interest in providing a forum in which their residents can

 seek redress for injuries caused by out-of-state actors.” OMI, 149 F.3d at 1096. “The state’s

 interest is also implicated where resolution of the dispute requires a general application of

 the forum state’s law.” Id. Here, this factor favors Oklahoma’s exercise of jurisdiction over

 Defendants. Plaintiff is an Oklahoma corporation with its principal place of business being

 in Oklahoma. The State, and therefore this Court, has an interest in ensuring its

 corporations have an effective forum to address legal disputes, including this one lodged

 against Defendants.

           3. Plaintiff’s Interest in Receiving Convenient and Effective Relief

        This factor

        hinges on whether the Plaintiff may receive convenient and effective relief
        in another forum. This factor may weigh heavily in cases where a Plaintiff’s
        chances of recovery will be greatly diminished by forcing him to litigate in
        another forum because of that forum’s laws or because the burden may be so
        overwhelming as to practically foreclose pursuit of the lawsuit.

 Id. at 1097. Although Hawaiian law governs this contract dispute, the Western District of

 Oklahoma would provide a more effective venue to engage in the legal analysis of that law

 than a court in Barbados—a non-American jurisdiction. Asking Plaintiff to travel to

 Barbados to fight its U.S. law claims in a foreign legal system likely would be a barrier to

 Plaintiff’s convenient and effective relief.

                                                10
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 11 of 15                  PageID #:
                                    156



           4. Interstate Judicial System’s Interest in Obtaining an Efficient
              Resolution

        This factor asks: “whether the forum state is the most efficient place to litigate the

 dispute.” Id. “Key to this inquiry are the location[s] of witnesses, where the wrong

 underlying the lawsuit occurred, what forum’s substantive law governs the case, and

 whether jurisdiction is necessary to prevent piecemeal litigation.” Id. (citations omitted).

 In this case, most of the negotiations took place digitally or over the phone, making

 Oklahoma an efficient forum. An inspection took place in Oklahoma and Plaintiff has

 claimed that they provided support services for Defendants from Oklahoma. However,

 Defendants are correct to point out most of their operations, including negotiations, took

 place in the Caribbean and Florida. This factor as cuts both ways, making Oklahoma as

 efficient as any other forum in handling this international contract dispute.

           5. States’ Interest in Furthering Fundamental Substantive Social Policies

        The fifth factor of the reasonableness inquiry “focuses on whether the exercise of

 personal jurisdiction by [the forum] affects the substantive social policy interests of other

 states or foreign nations.” Id. “[G]reat care and reserve should be exercised when extending

 our notions of personal jurisdiction into the international field.” Id. at 1097–98. The Court

 must examine whether its exercise of personal jurisdiction over Defendants would interfere

 with Barbados’ sovereignty. Relevant facts include “whether one of the parties is a citizen

 of the foreign nation, whether the foreign nation’s law governs the dispute, and whether

 the foreign nation’s citizen chose to conduct business with a forum resident.” Id. at 1098

 (citations omitted).


                                              11
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 12 of 15                      PageID #:
                                    157



         Executive Air is a Barbadian company and Ackie is a resident of Florida and citizen

 of St. Vincent and Grenadine Islands. However, the contract in dispute is governed by

 Hawaiian law, not Oklahoman, Floridian, Barbadian, or St. Vincent and Grenadine Islander

 laws. Because neither Oklahoma’s nor a foreign nation’s laws are in dispute, the Court sees

 no infringement on a foreign nation’s sovereignty by taking jurisdiction over this case.

        In conclusion, the factors weigh in Plaintiff’s favor. Defendants cannot establish a

 “compelling case” that the exercise of jurisdiction by a federal court in Oklahoma would

 be unreasonable. Burger King, 471 U.S. at 477. The Court concludes that haling

 Defendants into Oklahoma federal court would not offend traditional notions of fair play

 and substantial justice. The Court is satisfied that both prongs of the federal due process

 analysis are satisfied. The Defendants’ motion to dismiss for a lack of personal jurisdiction

 is therefore denied and the Court will move on to address their motion to dismiss or change

 venue to the District of Hawaii based the forum-selection clause of the lease.

 III. Forum Selection Clause

        a. Statement of Law

        When a valid forum-selection clause exists, “a district court should ordinarily

 transfer the case to the forum specified in that clause.” Atl. Marine Const. Co. v. U.S. Dist.

 Ct. for the W. Dist. of Tex., 571 U.S. 49, 62 (2013). A court should only decline to transfer

 a case in that situation if “extraordinary circumstances unrelated to the convenience of the

 parties” exist. Id. Traditional interests such as the plaintiff’s choice of forum or the parties’

 private interests are given no weight. See Kelvion, Inc. v. PetroChina Canada Ltd., 918

 F.3d 1088, 1091 (10th Cir. 2019). The mechanism for transfer is Title 28 U.S.C. § 1404(a),

                                                12
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 13 of 15                     PageID #:
                                    158



 which provides that “[f]or the convenience of the parties and witnesses, in the interest of

 justice, a district court may transfer any civil action to any other district or division where

 it might have been brought or to any district or division to which all parties have

 consented.”

        b. Analysis

        Under Tenth Circuit precedent, “forum-selection clauses are frequently classified as

 either mandatory or permissive.” Excell, Inc. v. Sterling Boiler & Mech., Inc., 106 F.3d

 318, 321 (10th Cir. 1997). “Mandatory forum-selection clauses contain clear language

 showing that jurisdiction is appropriate only in the designated forum.” Id. (Modified). “In

 contrast, permissive forum-selection clauses authorize jurisdiction in a designated forum,

 but do not prohibit litigation elsewhere.” Id. (quotation marks omitted). In applying this

 distinction, the Tenth Circuit follows what it has described as the “majority rule”:

        Where venue is specified in a forum-selection clause with mandatory or
        obligatory language, the clause will be enforced; where only jurisdiction is
        specified in a forum-selection clause, the clause will generally not be
        enforced unless there is some further language indicating the parties’ intent
        to make venue exclusive.

  K & V Scientific Co. v. BMW, 314 F.3d 494, 499–500 (10th Cir. 2002) (Modified).

        The primary focus of Defendants’ motion is Section 30 of the Lease Agreement,

 which states:

        This Agreement and the rights of the parties hereto shall in every respect be
        governed by, and construed, interpreted and applied in accordance with the
        substantive laws of the State of Hawaii, United States of America, without
        regard to the principles of conflicts of law thereunder. In absence of U.S.
        Federal jurisdiction or Barbados jurisdiction being exercised, proper
        jurisdiction regarding any question related to this Agreement shall be
        the State Court for Maui County, State of Hawaii, with proper venue

                                               13
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 14 of 15                      PageID #:
                                    159



        therein being exclusively in Maui. Should U.S. federal jurisdiction be
        exercised, proper jurisdiction shall be in the Federal District Court for
        the State of Hawaii, with proper venue therein being exclusively in
        Honolulu

 Doc. 1-1 at 18-19 (emphasis in original).

        Here, the Court finds Section 30 of the lease agreement is not ambiguous, though it

 is unartfully drafted. Although it is true that Section 30 offers the ability for either party to

 bring a claim in federal court or Barbadian court, once a party to the contract has chosen

 federal jurisdiction, the case “shall be in the Federal District Court for the State of

 Hawaii, with proper venue therein being exclusively in Honolulu” (emphasis in the

 original). Id. The use of the terms “shall” and “exclusively” when provided with the

 specific venue of the District of Hawaii provides the “mandatory or obligatory language”

 the Tenth Circuit requires to make Section 30 an enforceable, mandatory forum-selection

 clause. K & V Scientific Co., 314 F.3d at 499–500. Therefore, once one of the parties to the

 lease decided to file a lawsuit in federal court instead of Barbadian or state courts, the

 lawsuit must proceed in the District of Hawaii.

        Plaintiff claims the contractual provisions it agreed to and drafted are “extraordinary

 circumstances unrelated to the convenience of the parties” that justifies the setting aside of

 Section 30. Atl. Marine Const. Co., 571 U.S. at 62. It is an argument that just doesn’t fly.

 It is not the Court’s role to reform an unambiguous forum-selection clause, freely agreed

 to, now that an agreeing party regrets its earlier agreement. If Plaintiff wanted mandatory

 jurisdiction and venue to be in this Court, it could have drafted the contract accordingly.

 Plaintiff chose not to.


                                                14
Case 1:21-cv-00354-DKW-KJM Document 18 Filed 09/16/21 Page 15 of 15                     PageID #:
                                    160



        Finally, although Defendants argued that this forum is too far and burdensome for

 them to litigate in, they have requested to have the case transferred to the District of Hawaii.

 This is certainly their right under Section 30 as written. Because both parties are bound to

 the words of their contract, and since Defendants have so moved, it is the decision of this

 Court to enforce Section 30 and transfer this case to the District of Hawaii.

 IV. Conclusion

        For the reasons discussed above, the Court DENIES Defendants’ motion to dismiss

 based on a lack of personal jurisdiction and GRANTS Defendants’ motion to change venue

 to the District of Hawaii based on a mandatory forum selection provision in the relevant

 contract.

        IT IS SO ORDERED on this 16th day of September 2021.




                                               15
